                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ESEQUIEL “PAUL” GARCIA,
                                  11                                                    Case No. 16-05301 BLF (PR)
                                                       Petitioner,
                                  12                                                    ORDER TO SHOW CAUSE;
Northern District of California




                                                v.                                      DENYING MOTIONS FOR
 United States District Court




                                  13                                                    EVIDENTIARY HEARING AND
                                                                                        APPOINTMENT OF COUNSEL
                                  14     NEIL MCDOWELL, Warden,
                                  15                  Respondent.
                                  16

                                  17

                                  18          On September 20, 2016, Petitioner, a state prisoner proceeding pro se, filed a
                                  19   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his state
                                  20   conviction. (Docket No. 10.) On January 20, 2017, the Court granted Petitioner’s request
                                  21   to stay the mixed petition in order to exhaust additional claims in the state courts. (Docket
                                  22   No. 22.) The case was administratively closed pending the stay of this action. (Id.)
                                  23   Petitioner was directed to notify the Court within twenty-eight days of the California
                                  24   Supreme Court’s decision denying him relief by filing a motion to reopen this action. (Id.)
                                  25   On January 16, 2019, the Court granted Petitioner’s subsequently filed motions to reopen
                                  26   the action and for leave to file a second amended petition. (Docket No. 29.) Petitioner’s
                                  27   second amended petition is before the Court for an initial review. (Docket No. 35.)
                                  28   ///
                                   1                                          BACKGROUND
                                   2          According to the petition, Petitioner was convicted by a jury in Santa Clara County

                                   3   Superior Court of first-degree murder; the jury also found true the special circumstance

                                   4   allegation of aiding and abetting. (SAP at 1, 2.) Petitioner was sentenced on May 10,

                                   5   2012, to life without the possibility of parole. (Id. at 1.)
                                              Petitioner pursued a direct appeal as well as a concurrent petition for writ of habeas
                                   6
                                       corpus in the state courts without success. (Id. at 3-6.) Thereafter, Petitioner continued to
                                   7
                                       pursue various post judgment remedies in the state courts and with other entities. (Id. at 7-
                                   8
                                       42.)
                                   9
                                              Petitioner filed a second amended petition, which is the operative petition in this
                                  10
                                       action, on June 16, 2019. (Docket No. 35, hereinafter “SAP.”)
                                  11

                                  12
Northern District of California
 United States District Court




                                                                               DISCUSSION
                                  13
                                       I.     Standard of Review
                                  14
                                              This court may entertain a petition for a writ of habeas corpus “in behalf of a person
                                  15
                                       in custody pursuant to the judgment of a State court only on the ground that he is in
                                  16
                                       custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  17
                                       § 2254(a).
                                  18
                                              It shall “award the writ or issue an order directing the respondent to show cause
                                  19
                                       why the writ should not be granted, unless it appears from the application that the applicant
                                  20
                                       or person detained is not entitled thereto.” Id. § 2243.
                                  21
                                       II.    Legal Claims
                                  22          Petitioner raises the following grounds for federal habeas relief: (1) his rights under
                                  23   the Confrontation Clause was violated when the trial court admitted both oral and written
                                  24   testimonial statements from non-testifying co-defendant, Miguel Chaldez, (Docket No. 35-
                                  25   6 at 1); (2) ineffective assistance of counsel for failure to investigate and other failings, (id.
                                  26   at 84, 119); (3-I) prosecutorial misconduct based on misrepresentation and use of perjured
                                  27   testimony and false evidence, (id. at 223, 326-329); (3-II) ineffective assistance of trial and
                                  28                                                   2
                                   1   appellate counsel for failure to investigate, (id. at 223, 395-398); (4) juror misconduct due

                                   2   to outside influences and related ineffective assistance of counsel claim, (Docket No. 35-7

                                   3   at 1, 27); (5) prosecutorial misconduct based on improper cross-examination, (id. at 52-

                                   4   53); (6) ineffective assistance of counsel for failing to conduct reasonable pre-trial
                                       investigation into Fourth, Fifth and Sixth Amendment violations, (id. at 81-82); (7) his
                                   5
                                       conviction was based on less than proof beyond a reasonable doubt of each and every
                                   6
                                       element of the charged crime, (id. at 175); (8) his counsel had a conflict of interest that
                                   7
                                       materially compromised the defense, (id. at 195); (9) he was denied his right to retain
                                   8
                                       counsel of his choice, (id. at 244); and (10) cumulative error, (id. at 263). Liberally
                                   9
                                       construed, these claims are cognizable under § 2254 and merit an answer from
                                  10
                                       Respondent.
                                  11
                                              In the SAP, Petitioner requests an evidentiary hearing and another motion for
                                  12
Northern District of California




                                       appointment of counsel. (Docket No. 35-5 at 73-74; Docket No. 35-7 at 306.) The Court
 United States District Court




                                  13
                                       shall not hold an evidentiary hearing unless an applicant shows that: (A) a claim relies on
                                  14
                                       either a new rule of constitutional law made retroactive and previously unavailable, or a
                                  15
                                       factual predicate that could not have been previously discovered through the exercise of
                                  16   due diligence; or (B) “the facts underlying the claim would be sufficient to establish by
                                  17   clear and convincing evidence that but for constitutional error, no reasonable fact-finder
                                  18   would have found the applicant guilty of the underlying offense.” 28 U.S.C. § 2254(e)(2).
                                  19          In Cullen v. Pinholster, 563 U.S. 170, 180-81 (2011), the United States Supreme
                                  20   Court clarified the legal landscape as to evidentiary hearings under § 2254(e)(2) by
                                  21   holding that habeas “review under § 2254(d)(1) is limited to the record that was before the
                                  22   state court that adjudicated the claim on the merits.” Id. at 180-81. The Supreme Court
                                  23   reasoned that the “backward-looking language” present in § 2254(d)(1) “requires an
                                  24   examination of the state-court decision at the time it was made” and that therefore the

                                  25   record under review must be “limited to the record in existence at that same time i.e., the

                                  26   record before the state court.” Id. The Supreme Court held that this reading was

                                  27   “compelled” by the structure of AEDPA, which conveyed “Congress’ intent to channel

                                  28                                                  3
                                   1   prisoners’ claims first to the state courts.” Id. at 182-83. It further held that “evidence

                                   2   introduced in federal court has no bearing on § 2254(d)(1) review” and that “[i]f a claim

                                   3   has been adjudicated on the merits by a state court, a federal habeas petitioner must

                                   4   overcome the limitation of § 2254(d)(1) on the record that was before the state court.” Id.
                                       at 185. The Supreme Court noted that this construction did not render superfluous §
                                   5
                                       2254(e)(2), which sets limits on the availability of evidentiary hearings, as explained
                                   6
                                       above. Id. at 186-86.
                                   7
                                              Considering the Supreme Court’s decision in Pinholster, the Court finds that the
                                   8
                                       request for an evidentiary hearing is premature at this time. Petitioner’s SAP is comprised
                                   9
                                       of over 1100 pages, half of which are exhibits in support and the remainder being
                                  10
                                       Petitioner’s claims and legal arguments. (Docket No. 35.) The Court’s initial review of
                                  11
                                       the main portions of Petitioner’s claims indicate that they have merit and warrant an
                                  12
Northern District of California




                                       answer from Respondent. The Court will sua sponte consider whether a hearing is
 United States District Court




                                  13
                                       warranted after the claims have been fully briefed, after a determination of whether review
                                  14
                                       is limited by § 2254(d)(1) for each claim.
                                  15
                                               With respect to Petitioner’s motion for appointment of counsel, he filed his first
                                  16   motion at the outset of this action. (Docket No. 7.) The motion was denied. (Docket No.
                                  17   22 at 3-4.) Petitioner is again advised that the Sixth Amendment’s right to counsel does
                                  18   not apply in habeas corpus actions. See Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th
                                  19   Cir.), cert. denied, 479 U.S. 867 (1986). Unless an evidentiary hearing is required, the
                                  20   decision to appoint counsel is within the discretion of the district court. See Id. at 728;
                                  21   Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.), cert. denied, 469 U.S. 838 (1984). As
                                  22   stated above, an evidentiary hearing will not be ordered at this time, and there are no
                                  23   exceptional circumstances to warrant appointment of counsel. Accordingly, Petitioner’s
                                  24   motion for appointment of counsel is DENIED without prejudice to the Court’s sua sponte

                                  25   reconsideration should the Court later find an evidentiary hearing necessary following

                                  26   consideration of the merits of Petitioner’s claims.

                                  27   ///

                                  28                                                  4
                                   1                                             CONCLUSION
                                   2          For the foregoing reasons and for good cause shown,
                                   3          1.     The Clerk shall serve by mail a copy of this order and the second amended
                                   4   petition and all attachments thereto, (Docket No. 35), on Respondent and Respondent’s
                                   5   attorney, the Attorney General of the State of California. The Clerk also shall serve a copy
                                   6   of this order on Petitioner.
                                   7          2.     Respondent shall file with the court and serve on Petitioner, within ninety
                                   8   (90) days of the issuance of this order, an answer conforming in all respects to Rule 5 of
                                   9   the Rules Governing Section 2254 Cases, showing cause why a writ of habeas corpus
                                  10   should not be issued. Respondent shall file with the answer and serve on Petitioner a copy
                                  11   of all portions of the state trial record that have been transcribed previously and that are
                                  12   relevant to a determination of the issues presented by the petition.
Northern District of California
 United States District Court




                                  13          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with
                                  14   the Court and serving it on Respondent within thirty (30) days of his receipt of the
                                  15   answer.
                                  16          3.     Respondent may file a motion to dismiss on procedural grounds in lieu of an
                                  17   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing
                                  18   Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court
                                  19   and serve on Respondent an opposition or statement of non-opposition within twenty-
                                  20   eight (28) days of receipt of the motion, and Respondent shall file with the court and serve
                                  21   on Petitioner a reply within fourteen (14) days of receipt of any opposition.
                                  22          4.     It is Petitioner’s responsibility to prosecute this case. Petitioner is reminded
                                  23   that all communications with the Court must be served on Respondent by mailing a true
                                  24   copy of the document to Respondent’s counsel. Petitioner must keep the Court and all
                                  25   parties informed of any change of address by filing a separate paper captioned “Notice of
                                  26   Change of Address.” He must comply with the Court’s orders in a timely fashion. Failure
                                  27   to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                  28                                                  5
                                   1   Federal Rule of Civil Procedure 41(b).
                                   2              IT IS SO ORDERED.
                                   3        Dated: _November 18, 2019_              ________________________
                                                                                    BETH LABSON FREEMAN
                                   4
                                                                                    United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order to Show Cause; Denying Motions
                                       PRO-SE\BLF\HC.16\05301Garcia_osc
                                  26

                                  27

                                  28                                            6
